DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 are currently pending and under examination herein.
Claims 1-10 are rejected.
Claims 1, 3, and 5-9 are objected to.

Priority
	The instant application claims the benefit of priority to CN201810078913.3 filed on 26 January 2018. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the claims is 26 January 2018.

Information Disclosure Statement
No information disclosure statement (IDS) was provided.

Drawings
The drawings filed on 26 July 2020 are accepted.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.
The abstract of the disclosure is objected to because of the following informality: it contains language that can be implied ("The present invention discloses"). 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, and 5-9 are objected to because of the following informalities:    
In claim 1, the active method steps are recited in passive tense and punctuation and spaces are missing. Examiner suggests revising claim 1 to the following: 
A method for promoting the fermentation of Gluconobacter oxydans to produce D-sorbitol dehydrogenase and pyrroloquinoline quinone, the method comprising: 
inoculating Gluconobacter oxydans in a fermentation culture medium;
fermenting and culturing at 28-32 °C; 
centrifuging the fermented solution at 150-180 rpm for 6-24 hours; and 
collecting bacteria cells containing D-sorbitol dehydrogenase and pyrroloquinoline quinone, wherein the fermentation culture medium comprises 50-80 g/L D-sorbitol 0.5-30 g/L yeast extract 5 g/L KH2PO4 5 g/L K2HPO4 0.2-2 g/L amino acid and a pH 6.5.
In claim 3, "a concentration" should be amended to "the concentration" and "0.5-1g/L" should be amended to "0.5-1 g/L".
In claim 5, "a concentration" should be amended to "the concentration" and "1-7g/L" should be amended to "1-7 g/L".
In claim 6, examiner suggests amendments to recite the concentrations prior to the media component and adding spaces between the number and unit of measurement: 
The method according to claim 1, wherein the fermentation culture medium comprises 50 g/L D-sorbitol 5 g/L yeast extract 5 g/L KH2PO4 5 g/L K2HPO4 1 g/L sodium glutamate and a pH 6.5.
Claim 7 contains extraneous words and the active method steps are recited in passive tense. Examiner suggests revising claim 7 to the following:
The method according to claim 1, comprising subjecting inoculating the resultant at a concentration of 5-15% by volume 
In claim 8, examiner suggests amendments to maintain verb tense consistency and missing spaces:
The method according to claim 7, wherein subjecting to bevel activated culture comprises inoculating Gluconobacter oxydans to a slant medium,wherein the slant medium comprises 2-10 g/L yeast extract 5-20 g/L calcium carbonate 10-60 g/L glucose 24 g/L agar and the pH value is natural.
In claim 9, examiner suggests amendments to maintain verb tense consistency and missing spaces:
The method according to claim 8, wherein subjecting to seed culture comprises inoculating the slanted bacterium to a seed culture medium, and then shaking bottle fermental cultivate under the conditions of 28°C and 225-235 rpm for 24-48 hours to obtain a seed solution,wherein the seed culture medium comprises 30-60 g/L D-sorbitol 10-30 g/L yeast extract 1-5 g/L KH2PO4 0.1-1 g/L K2HPO4 and a pH 4.0-7.0.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 U.S.C. §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ biological materials, specifically Gluconobacter oxydans CCTCC No. M 208069.  Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public. Example 1 in the Instant Specification (Pg. 6, [3]) indicates the inoculation and cultivation process of the Gluconobacter oxydans CCTCC No. M 208069 strain; however, there is no indication of how the claimed bacterium is selected. Therefore, a person skilled in the art without access to the specific biological material could not make or isolate the biological materials required to practice the invention without undue experimentation.  
It is noted that Applicant has preserved the bacteria strains at the Chinese Typical Culture Preservation Center (p.4, [3] of the specification), but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
          (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
          (d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
          (e) the deposit will be replaced if it should ever become inviable.
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  
Therefore, claim 10 is not enabled by the disclosure. 

35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claims 7 and 8 recite the limitation "bevel activated culture". The specification does not provide a definition or description for the limitation and it is unclear what type of culture method the Gluconobacter oxydans is subjected to. For prior art purposes, Examiner is interpreting "bevel activated culture" as inoculating Gluconobacter oxydans to a slant medium and culturing as recited in claim 8. 
Claims 8-9 are dependent on claim 7 and are also rejected due to said dependency. 
Claim 8, line 5, recites "the pH value is natural". The specification does not provide a definition or description of a value or range for the limitation. 
Claim 9 is dependent on claim 8 and is also rejected due to said dependency. 
Claim 9, line 2 recites "then shaking bottle fermental cultivate". The limitation is indefinite, because it is unclear if the "bottle" is the same bottle used for the slant medium or if it is transferred to a different bottle for the seed culture step. It is unclear if "fermental" is describing the bottle or the cultivate step. If "fermental" describes the cultivate step, then it is further unclear, because the seed culture step is performed in seed culture medium prior to inoculation into the fermentation culture medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu '681 (CN101591681A; published 2 December 2009) in view of Gupta (Gupta, A. et al. Gluconobacter oxydans: Its Biotechnological Applications, 2001, J. Mol. Microbiol. Biotechnol. 3(3): 445-456), Hu '549 (CN101302549A; published 12 November 2008) and Stoddard (US6541239B1) as evidenced by Loginova (Loginova, L. et al. Content of Free Amino Acids in Peptone and the Dynamics of Their Consumption in the Microbiological Synthesis of Dextran, 1974, Krasnoyarsk Pharmaceutical Factory, 6(4): 49-51). 
Regarding claims 1, 5, 6 and 10, Hu '681 discloses a method for microbial transformation to produce dihydroxyacetone, inoculating Gluconobacter oxydans CCTCC No: M 208069 into the fermentation medium, and cultured for 24-32 hours at 28-32° C. The final concentration of the fermentation medium is mannitol 40-100g/L, yeast extract powder 2-20g/L, peptone 1-20g/L, 0.5-2 g/L NaH2PO4·2H2O, the solvent is water, pH 4.0-7.0 (Hu '681 Claim 1(1)). Hu '681 teaches separation and purification can be carried out according to conventional separation and purification steps for dihydroxyacetone in the art, such as: filtration, centrifugation (Hu '681 Pg. 7, [6]). 
Regarding claims 1, 2, 3, and 4, Hu '681 teaches 0.2-2 g/L amino acids, such as sodium glutamate, leucine, or proline, by disclosing 1-20 g/L peptone as evidenced by Loginova. Loginova provides evidence that peptone contains free amino acids including glutamic acid, leucine, and proline. Depending on the brand, glutamic acid has a content of 1.9%, 0.58%, 0.23% or 0.37% of peptone (Loginova Pg. 250, Table 1). 
Regarding claims 7, 8 and 9, Hu '681 discloses a method for microbial transformation to produce dihydroxyacetone, is characterized in that described method is as follows (1) Gluconobacter oxydans CCTCC No: M 208069 was inoculated into the slant medium, cultivated at 30°C to grow a single colony, as the slant seed; the final concentration of the slant medium was composed as follows: glucose 20g/L, yeast extract powder 5g/L, agar 20g/L, solvent is water, pH7.0; (2) Inoculate the slanted seeds into the liquid seed medium, 30°C, 100-200 rpm for 24-60 h shaking culture to obtain seed liquid; the final concentration of the liquid seed medium is composed as follows: glycerol 10-50mL/L, yeast extract powder 2-20g/L, Peptone 1-20g/L, 0.5-2 g/L NaH2PO4·2H2O, the solvent is water, pH 4.0-7.0; (3) The seed liquid is inoculated into the fermentation medium with an inoculation amount of 1-5% by volume, and cultured for 24-32 hours at a temperature of 30° C., a rotating speed of 250 rpm, a ventilation rate of 0.3-1.5 vvm, and a pH of 4.0-7.0 to obtain a bacterial suspension (Hu '681 Claim 2).
Hu '681 discloses cultivating in a slant medium at a higher temperature of 30°C and a lower concentration of agar at 20 g/L than recited in claim 8, cultivating in a seed culture medium at a higher temperature of 30°C and a lower shaking speed of 100-200 rpm than recited in claim 9.
Hu '681 does not discloses producing D-sorbitol dehydrogenase and pyrroloquinoline quinone, fermenting and culturing under the conditions of 150-180 rpm, and the fermentation culture medium comprises D-sorbitol 50-80g/L, KH2PO4 5g/L, or K2HPO4, 5g/L as recited in claims 1 and 6, cultivating in a slant medium for 3-5 days or the slant medium comprises calcium carbonate 5-20g/L as recited in claim 8, the seed culture medium comprises D-sorbitol 30-60g/L, KH2PO4 1-5 g/L, or K2HPO4 0.1-1 g/L as recited in claim 9.
Pertaining to claims 1, 6, 8 and 9, Gupta teaches Gluconobacter strains require D-mannitol as a carbon source and pantothenic acid, niacin, thiamine and p-aminobenzoic acid as growth factors. The other carbon sources used for the growth are sorbitol, glycerol, D-fructose and D-glucose. The bacteria grow optimum in temperature range 25-30°C and pH 5.5 – 6.0 (Gupta Pg. 446, Col. 2, [1]). 
	With respect to claims 1, 6, 8 and 9, Hu '549 discloses fermentation culture of Gluconobacter oxydans (Hu '549 Pg. 5, [5]) in medium comprising D-sorbitol 6.0%, yeast extract 2.4% KH2PO4 4.8%.  The medium of 10% inoculum volume is inserted into the miglitol engineering strain seeds, and the ventilation rate is 1:1 (vol:vol), the stirring speed is 300rpm, and the temperature is 28°C. Under the conditions, the fermentation culture was carried out for 24-28 hours (Hu '549 Example 1).
Concerning claims 1, 6, 8 and 9, Stoddard discloses fermentative conversion of D-sorbitol (Stoddard Abstract) by microorganisms such as Gluconobacter oxydans (Stoddard Col. 5, lines 54-55). Medium for use in preparing inoculum may contain additional components (Stoddard Col. 6, lines 11-14). Aliquots [of cell suspensions] were spread on plates of CM2 agar media then incubated at 30°C. CM2 medium contained D-Sorbitol 5.0 g/L, (NH4)2SO 2.0 g/L, K2HPO4, 0.1 g/L, KH2PO4, 0.9 g/L, FeCl3 6H2O 5 mg/L, MnSO4 4H2O 5 mg/L, casamino acids 2.0 g/L, yeast extract 2.0 g/L, agar 15.0 g/L (Stoddard Col. 12, lines 37-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute sorbitol for mannitol in Hu '681's media, because Gupta teaches both sorbitol and mannitol are used as carbon sources for Gluconobacter strains. The substitution of one known carbon source (sorbitol) for another (mannitol) would have yielded predictable results, because both sorbitol and mannitol are disclosed as carbon sources for Gluconobacter strains. 
The person of ordinary skill in the art would have found it obvious to optimize Hu '681's incubation conditions and components of the slant medium and seed culture medium within the ranges taught by Gupta, because Gupta teaches temperature, duration and media components for enrichment of Gluconobacter species. Hu '681 discloses a shaking speed of 100-200 rpm that is close to the claimed range of 225-235 rpm; therefore, a prima facie case of obviousness exists (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu '681's fermentation and seed culture media by incorporating K2HPO4 and KH2PO4, as taught by Hu '549 and Stoddard, because it would be obvious to choose from a finite number of media components known in the prior art to be effective in fermentation and culture media. One of ordinary skill in the art would reasonably have expected success in using media components identified in Hu '549 and Stoddard in Hu '681's Gluconobacter oxydans media, because Hu '549 and Stoddard's disclosed media are also used for culturing and fermenting Gluconobacter oxydans. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657     

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631